Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-13, 21-27, 30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “an insulating layer between the first molding layer and the fourth molding layer, wherein a third sidewall of the first molding layer, a fourth sidewall of the fourth molding layer, and a fifth sidewall of the insulating layer are aligned with each other, a boundary between the first molding layer and the insulating layer extends away from the first chip structure and ends at the third sidewall of the first molding layer, the insulating layer separates the first molding layer from the fourth molding layer, the insulating layer is made of a first material, the first molding layer is made of a second material, the fourth molding layer is made of a third material, and the first material is different from the second material and the third material” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-5 and 27 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a sixth molding layer surrounding the fifth chip structure and over the fourth chip structure and the fifth molding layer; and 
a seventh molding layer surrounding the fifth molding layer and the sixth molding layer and over the third chip structure, the third molding layer, and the fourth molding layer” as recited in independent claim 8, in all of the claims which is not found in the prior art references.
Claims 9-13 are allowed for the same reasons as claim 8, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a first insulating layer between the first protective layer and the second protective layer, wherein a fifth sidewall of the first protective layer, a sixth sidewall of the second protective layer, and a seventh sidewall of the first insulating layer are aligned with each other, and a boundary between the first protective layer and the first insulating layer extends across the third sidewall of the second chip structure and ends at the fifth sidewall of the first protective layer, the first insulating layer separates the first protective layer from the second protective layer, the first insulating layer is made of a first material, the first protective layer is made of a second material, the second protective layer is made of a third material, and the first material is different from the second material and the third material” as recited in independent claim 21, in all of the claims which is not found in the prior art references.
Claims 22-26, 30, and 32 are allowed for the same reasons as claim 21, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896